Citation Nr: 1510745	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claim on appeal later transferred to the Los Angeles, California, RO.

In April 2014 and August 2014, the Board remanded this matter for additional development.  

The record before consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the delay, additional development is needed prior to final adjudication of this matter.

In August 2014, the Board remanded the issue of entitlement to service connection for a right knee disability to the originating agency in order to obtain an opinion as to the etiology of the Veteran's right knee disability.  Within the body of the Board's remand, the Board specifically indicated that the presumption of soundness for the Veteran has not been rebutted in this case.  In particular, while the Veteran's entrance examination indeed shows that he reported a bad knee, the entrance examiner noted the problem to be with the smaller quadriceps of the right thigh, rather than the knee.  Thus, the Board found that clear and unmistakable evidence of a preexisting right knee disability did not exist and, therefore, the presumption of soundness was not rebutted.  The Board remanded the issue for an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability is etiologically related to the right knee disability he had in service.  The Veteran complained of right knee pain and swelling in April 1968 and February 1970.  The Board went on to state, "[f]or the purposes of this request, the VA examiner must accept that any right knee disability noted in service did not pre-exist service.  Any opinion or rationale that depends in whole or in part on the right knee disability preexisting service will not be considered adequate."

In October 2014, the Veteran underwent a VA examination and the VA examiner confirmed the existence of right knee degenerative joint disease and patellofemoral syndrome.  As to their etiology, the examiner opined that the Veteran's right knee disability is neither due to his low back disability, nor due to any in-service incurrence.  The basis for the secondary service connection opinion was that the Veteran's low back condition manifested after the right knee disability.  The examiner did not discuss whether the low back condition aggravated the right knee disability.  Thus, this aspect of the opinion is inadequate.

As to why the Veteran's right knee disability is not related to his active service, the examiner stated, "Veteran had knee injuries from football prior to service.  Upon entrance the exam note[s] that he could not perform knee bends due to 'old football injuries.'"  The VA examiner seemingly ignored the Board's instruction that "the VA examiner must accept that any right knee disability noted in service did not pre-exist service."  Thus, this aspect of the opinion is also inadequate.

Following the October 2014 VA examination, the originating agency issued a supplemental statement of the case in which it continued the denial of the Veteran's claim on the basis that the Veteran had a pre-service injury and that there is no evidence of worsening during service.  Thus, the originating agency also ignored the Board's finding that the evidence does not establish that the presumption of soundness in this case has been rebutted.  Further, the originating agency went on to explain that there is no evidence of complaints related to the knee during the Veteran's period of active service.  The Veteran's service treatment records, however, include notations related to the Veteran's right knee swelling and pain.  See April 1968 and February 1970 service treatment records.  Thus, the statement that there is no evidence of a knee disability during the Veteran's active service is inaccurate.  

For these reasons, the Board finds that the originating agency failed to substantially comply with the August 2014 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent VA or private medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the October 2014 examination, if available.  The examiner should be requested to prepare an addendum providing the opinion required by the Board's prior remand. 

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's right knee disability was incurred during the Veteran's active service, to include the noted right knee pain and swelling, and right knee injury, documented in the Veteran's service treatment records in 1968 and 1970.  

The Board again notes that the presumption of soundness applies in this case, as the evidence of record does not rebut the presumption of soundness for this Veteran.  Thus, the VA examiner must accept that any right knee disability noted in service did not pre-exist service.  Any opinion or rationale that depends in whole or in part on the right knee disability preexisting service will not be considered adequate.

If the examiner determines that the Veteran's current right knee disability is not causally connected to the 1968 and 1970 reports of right knee pain, swelling and injury, then the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee disability was caused or permanently worsened by his low back disability.  Again, the examiner must recognize that the Veteran is deemed to have entered service in sound condition, such that any opinion that the right knee disability preexisted the back disability on the basis that the right knee disability preexisted service will be found to be inadequate.  

For purposes of the opinion, the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s). 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


